Citation Nr: 1234426	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.  

2.  Entitlement to a separate evaluation for urinary incontinence as a component of service-connected lumbosacral pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and from November 1985 to December 1987.  His military decorations include the Combat Infantryman Badge, the Vietnam Service Medal, the Air Medal, the Army Commendation Medal, and the Parachutist Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In March 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  In July 2007, the Veteran and his spouse testified at a personal hearing before an RO Hearing Officer.  Transcripts of those hearings have been associated with the claims file.  

In September 2010 and again in January 2012, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  It is now back before the Board for appellate consideration.  

The issue of entitlement to a separate evaluation for urinary incontinence as a component of service-connected lumbosacral pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  VA will notify the appellant if additional action is required on his part.




FINDING OF FACT

Spinal stenosis did not have onset during the Veteran's active service, was not caused by his active service, and was not caused or worsened beyond its natural progression by a service-connected condition.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for spinal stenosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§  3.310 (2006), 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and records of his claim for disability benefits from the Social Security Administration (SSA), and the Veteran has submitted evidence of treatment by non-VA providers.  In February 2012, VA provided the Veteran with an examination of his spine and obtained an expert medical opinion as to whether his spinal stenosis is due to service or was caused or aggravated by a service-connected disability.  The examiner indicated that she had reviewed his claims file and provided a summary of the relevant medical history.  She included findings that provided a detailed description of his disability.  She also provided a relevant medical opinion and supported her conclusion by an analysis that the Board can weigh along with other evidence of record.  For these reasons, the Board concludes that the examination and opinion provided are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In September 2010, the Board remanded the issue of entitlement to service connection for spinal stenosis to the RO via AMC (the RO and AMC are, collectively the agency of original jurisdiction, or AOJ, in this case).  The Board directed the AOJ to contact the Veteran and request that he identify all private and VA treatment providers who provided treatment for his spinal stenosis and directed that after obtaining the necessary waivers the AOJ should obtain copies of the pertinent records not already associated with the claims file.  In October 2010, the AOJ sent a letter to the Veteran asking him to identify all records of treatment by any provider and to complete and submit a VA Form 21-4142 authorization to release information to VA for each such provider so VA could assist him in obtaining the relevant records.  No response from the Veteran to that letter was received.  No completed VA Form 21-4142 was received.  The actions by the RO demonstrate that there has been compliance with the September 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board again remanded these issues in January 2012.  With regard to the spinal stenosis issue, the Board directed that VA provide the Veteran with an examination and obtain an opinion as to whether his spinal stenosis was a congenital as opposed to an acquired condition and if it was an acquired condition to explain whether it was caused by his active service or caused or aggravated by his service-connected cervical and lumbar spinal pain disabilities.  

As noted above, an adequate examination was provided in February 2012, an adequate medical opinion was obtained at that time, and that examination and opinion were in accordance with the Remand directives.  Following that examination, the AOJ readjudicated the claim in a March 2012 supplemental statement of the case.  The Board therefore finds that there has been compliance with its January 2012 Remand instructions as to the spinal stenosis issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the December 2007 RO hearing, the Veteran testified that he was no longer being seen by a VA physician, "R.J.," M.D., who had been his primary care physician and had treated him for stenosis.  He testified that he was seeing a private pain management physician, "D.C.," M.D. who was providing him with methadone in treatment of his arthritis but was not treating him for spinal stenosis.  He stated during the hearing that he would provide VA with treatment records from her and he also, at the request of his representative, submitted a VA Form 21-4142 authorization to release records to VA for records from her.  In July 2007, VA requested records from Dr. D.C. and informed the Veteran that it was ultimately his responsibility that VA receive the records.  In a September 2007 Supplemental Statement of the Case, the RO listed that treatment records were requested from Dr. D.C. but that no response was received.  

The Board finds that, under the facts of this case, the Board has met its duty to assist the Veteran in obtaining records of treatment from Dr. D.C.  Although only one request was made for the records, the Veteran testified that Dr. D.C. was providing pain management treatment for his arthritis but that he had not told her about the stenosis.  Given his testimony, the Board finds that records from Dr. D.C. would not be relevant to the issue before the Board.  If he had not told her about his stenosis it does not follow that she would have any reason to address it in her notes as far as whether or not it was related to service or to some other spinal condition.  

Moreover, the Veteran has been put on notice, via the supplemental statement of the case, that VA did not receive a response to its request for the records.  It is also clear from the July 2007 hearing transcript that he knows that he can submit the records himself and, indeed, he offered to do so.  That he has never submitted the records is more evidence that the records are not relevant to the issue before the Board.  If he had reason to believe that the records included evidence favorable to his claim it is highly likely that he would have submitted them himself or, at minimum, provided additional information for VA to assist him in obtaining the records.  His lack of action in this regard is consistent with his testimony that he had never discussed his stenosis with Dr. D.C. and therefore the records would not be favorable to a finding that this stenosis was connected to his active service, either directly or secondarily.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

The Veteran contends that his spinal stenosis is secondary to his service-connected lumbar and cervical pain disabilities and ultimately the result of a parachute accident during his active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim of entitlement to service connection for spinal stenosis in September 2005, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The term "aggravation" is defined in the context of in-service aggravation of a disease or injury as follows:  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011); see also Allen, 7 Vet. App. at 447-48 (citing to this definition in the context of 38 C.F.R. § 3.310).  


II.A.  Service Connection - Factual Background

Service treatment records document the Veteran's May 1986 report of shoulder pain of two weeks duration following a training parachute landing.  He was diagnosed with strained muscles.  A Master Problems List has an entry for low back pain with onset in May 1986.  September 1986 physical therapy notes document his complaints of right shoulder pain of three and one-half months and that he performed a night jump and landed on the small of his back and bounced on his right shoulder.  December 1986 treatment notes document that he injured himself seven months earlier while on jump status and that he had a history of low back pain, right shoulder pain, and neck pain.  Assessment was the same.  Notes from that month indicate that lumbosacral and cervical spine  X-rays were within normal limits and that his chronic pain was probably myofascial pain of the lumbosacral spine. 

In March 1987 he had a whole body bone scan that was within normal limits.  A physical profile from June 1987 lists his medical condition as neck and lower back pain.  An August 1987 report of medical examination for a Medical Evaluation Board lists an abnormal clinical evaluation of his spine with a notation of a permanent L-4 profile for spinal cord injury sustained in a parachute jump in May 1986.  Also of record is a Physical Profile, DA Form 3349, with the following numbers listed in block 2 of the form for P, U, L, H, E, and S, respectively:  1, 1, 4, 1, 1, 1.  The profile is listed as permanent for the medical condition of neck and lower back pain, with limitation of no running.  

Associated with the service treatment records is a written statement dated later in August 1987 in which the Veteran asserted that he had four damaged vertebrae in his neck and back due to a parachute jump.  An August 1987 Physical Evaluation Board Proceeding lists two disabilities, neck pain with bilateral decreased lateral flexion of cervical spine, and lumbosacral pain, subjective complaints without objective findings.  

There is also a transcript of a September 1987 hearing with regard to the physical fitness and disposition of the Veteran.  The Veteran at that point disagreed with the Medical Evaluation Board findings that his condition was 10 percent disabling.  He indicated that he did not have any further evidence to submit at that time.  In response to a question as to if any of the Medical Evaluation Board members had any questions, the Medical Member read the following into the record:  

I would like to read into the record some medical data from Outpatient Health Records which was not available at the informal board.  Specialist [the Veteran], in his letter of rebuttal, states that he has four damaged vertebrae in his neck.  That is not substantiated by the medical records, which includes examination by several physicians, x-rays and a CT scan.  All of these are reported as being normal and not showing any evidence of damage to the skeleton.  All of his complaints have been subjective, and that have been no objective findings that would substantiate his claim in his letter of rebuttal. 

The Veteran's Counsel also responded to the Medical Evaluation Board that the Veteran was not put in a civilian hospital or had any other hospitalization that the Medical Evaluation Board was not aware of by reviewing the medical records.  His Counsel then added that the medical records did show that the Veteran had decreased flexion of his neck and was not permitted to run or do situps.  

In February 1988 the Veteran filed a claim of entitlement to service connection for spine and shoulder injuries.  In a February 1988 rating decision, service connection was established for neck pain with bilateral decreased lateral flexion of the cervical spine and for lumbosacral pain.  This was based on the service treatment records.  

A December 1988 x-ray report is of record and states that there were minimal degenerative changes of the thoracic spine, minimal degenerative changes of the cervical spine and there is a question mark as to whether there were osteophytes or calcified disc at C4-5.  A March 1989 x-ray report lists that there were some degenerative changes of L2 and L3, that the vertebrae were otherwise unremarkable, and that alignment and disc spaces were normal.  

VA first examined the Veteran's spine in June 1989.  X-rays at that time showed a normal cervical spine without evidence of degenerative changes or malalignment and showed mild degenerative disc disease at L2/3 of the lumbar spine with 'kissing' osteophytes present.  A discussion included that the only hard objective finding was degenerative spurring at L2/3 of the lumbar spine.  

An examination of his cervical and lumbar spine was again conducted in November 2002.  The report of an x-ray study noted that this was a limited study because some of the C7 veterbra body was obscured on one view.  The impression included that there was no evidence of fracture, subluxation, or dislocation of the part of the cervical spine that was visualized, and that there were degenerative changes of the cervical spine with narrowing of the C6-7 intervertebral disc space and of the right C6-7 intervertebral foramen.  X-ray study of the lumbosacral spine yielded an impression of no evidence of fracture, subluxation, or dislocation, but there were mild degenerative changes of the lumbosacral spine with degenerative disc disease at the L1-2 and L2-3 intervertebral spaces.  

Following physical examination, the diagnose was "[d]egenerative arthritis of the cervical spine and lumbosacral spine, as well as the joints of the feet and hands that more likely than not is related to accidents in the service."  There is no indication that he had stenosis of any part of his spine.  

There is a February 2003 RO hearing transcript associated with the file that documents testimony as to whether increased evaluations were warranted for the Veteran's disabilities of the spine, issues not before the Board at this time.  There is no mention of spinal stenosis.  

There are numerous notes from Dr. R.J., the Veteran's VA primary care physician.  In treatment notes from July 2003, Dr. R.J. noted that the Veteran had brought in old x-ray films from the year 2000 showing osteophyte formation at C6-7 and bilateral foramen narrowing at C3-4 as well as lumbosacral spine and sacral films showing degenerative osteophytes.  The physician stated that these findings were consistent with degenerative joint disease and consistent with the findings on the films taken at that VA facility. 

A July 9, 2004 MRI study report states that there was spinal stenosis and neuroforaminal encroachment at the L4-5 levels.  A July 29, 2004 Orthopedics Consult is of record, sought in response to the Veteran's complaint of chronic spinal pain.  The orthopedist stated that he personally reviewed the MRI scan of July 9, 2004 and then stated as follows:  

He has some very small degenerative disk protrusions at L4-5 and L5-S1 and no evidence of any significant spinal stenosis or nerve root compromise.  There are no other lesions that I can see throughout his entire lumbar spine and I can see all the way up to the T12 vertebrae.  

The term stenosis first began appearing in past medical history sections of 2004 VA treatment records.  In response to his claim for increased evaluations for his service-connected lumbar and cervical spine pain, the Veteran underwent a VA examination of his spine on July 30, 2004.  This examination report includes a past medical history of spinal stenosis as well as arthritis.  In a social history section, the examiner noted that Dr. R.J. had stated in a recent letter that the Veteran was not a candidate for surgery or treatment of spinal stenosis.  The examiner listed the following as x-ray results from July 2004: "Lumbar spine: mild lumbar spondylosis unchanged since 8/28/03.  No other abnormality.  Cervical spine:  Mild degenerative disc disease, C5-6 and C6-7."  Four diagnoses were listed as follows:  Degenerative changes to the cervical spine; spinal stenosis; lumbar disc degeneration with disc herniation at L4-L5; and fibromyalgia evidenced by diffuse chronic pain at multiple locations including knees, elbows, ankles, neck, and low back pain with positive manual tender points survey of eighteen to eighteen points with negative controlled points.  

Of record are numerous VA treatment records from 2004 and 2005 in which Dr. R.J. indicated that the Veteran had spinal stenosis in the lumbar region.  For example, in March 2005 Dr. R.J. provided an assessment of backache and stenosis and there is a January 2005 entry in a problems list for spinal stenosis of the lumbar region.  The RO received the Veteran's claim of entitlement to service connection for stenosis in September 2005.  

A November 2006 VA treatment note documents that the Veteran had chronic back pain treated with methadone and that he had presented to the clinic after being followed by Dr. R.J.  Other notes from that month indicate that the Veteran had transferred all of his care to practitioners outside of VA and was being seen by Dr. D.C. for pain management.  The clinician noted that the Veteran had recently prematurely run out of VA provided methadone and his VA pain physician at that time refused to refill the medication.  

During a July 2007 hearing before an RO hearing officer, the Veteran testified that he was first diagnosed with stenosis during a regular checkup in approximately the year 2000 by a private physician - a Dr. "S." - at the University of Pittsburgh medical facility.  The Veteran testified that there was no discussion by Dr. S., merely a diagnosis.  He also testified that he no longer was treated by Dr. S. but that the treatment records had already been submitted to VA.  In response to his representative's question as to when, in the Veteran's view, the stenosis might have started, the Veteran testified that "in my own views now, I know for a fact it derives from the parachute accident that I had back in '86."  He then described the accident.  

He testified that his claim was that the stenosis was secondary to his service-connected neck pain and lumbar spine pain disabilities which were the result of the in-service parachute accident.  His representative then asked him "[h]as any doctor told you, including the very first one that diagnosed it, that the stenosis was a secondary condition coming from either one of your service connected conditions?"  The Veteran answered "[m]y prime - my other primary care physician with the Veteran's Administration told me that."  He then stated that it was this physician that gave him an article in the Federal Practitioner.  

The next relevant question was as follows:  "And what has Dr. [R.J.] told you about the stenosis, I mean knowing by history the - the parachute jump that you took and how you got hurt with your back and neck?"  The Veteran responded by providing an explanation of what is found in that article -  that there can be congenital or developmental bases for stenosis.  The Veteran stated that it was his understanding that congenital stenosis usually manifests when the individual is in their early thirties.  He then stated as follows:  

And that didn't happen with me.  I had no problems such as that.  I had no diagnosis whatsoever to having to do with stenosis in my 30's.  Another fashion, this one would usually turn up in one's 50's, is acquired and the acquired stenosis ordinarily derives from trauma to the skeleton, which I have. . . . I have trauma to the skeleton and it turned up on my 50's.

His representative then asked "[o]ver the three years what did Dr. [R.J.
] say about it?  From the very beginning what - as soon as you went to him what did he say?"  The Veteran answered as follows:  "He - he acknowledged - he simply acknowledged it was being a reason why my pain was so extreme.  And at the time they were treating me with large amounts of methadone.  The amounts of methadone got so large in fact I had to go outside of the VA to acquire them."

His representative again asked him if Dr. R.J. stated that the stenosis condition was more likely than not caused by the parachute jump.  The Veteran answered "Yes."

The Veteran testified that he was no longer seeing Dr. R.J.  When asked by his representative who he was seeing for his stenosis, the Veteran testified that he was seeing Dr. D.C., but then qualified that statement explaining that she was seeing him for arthritis and not stenosis.  His representative asked him if he would send VA a copy of the records from Dr. D.C. and the Veteran stated that he would do so.  The representative also asked for an authorization form so VA could try to get the records directly from Dr. D.C..  The Veteran stated that he would have to double check with Dr. D.C. to see if she was treating him for stenosis, he reiterated that she was a pain management physician and was providing him with large quantities of methadone.  He testified that he had not talked to her about the stenosis.  

He stated during the hearing that he would provide VA with treatment records from her and he also, at the request of his representative, submitted a VA Form 21-4142 authorization to release records to VA for records from her.  As noted in the Due Process section of the instant decision, there was no response to a letter VA sent to Dr. D.C. requesting the records.  The Veteran has not submitted any evidence from Dr. D.C.  

The representative again asked the Veteran if Dr. R.J. had "definitely told you that stenosis was more likely caused by that [in-service] accident," to which the Veteran answered in the affirmative.  The Veteran then informed the hearing officer that he would get Dr. D.C.'s records and submit them.  

The Veteran then submitted the Federal Practitioner article on the record and stated that the article discussed the difference between congenital and acquired stenosis and that by reading the article VA would be able to see where the Veteran fit in.  He also stated that he had obtained the article from Dr. R.J. and that Dr. R.J. had encouraged him to bring the article to VA and show it to VA.  He stated that Dr. R.J. encouraged him to do this two years earlier.  His representative informed the hearing officer that there were letters and statements in the treatment records from Dr. R.J.  

This article from the April 2003 Federal Practitioner is associated with the claims file and is titled "UNDERSTANDING LUMBAR SPINAL STENOSIS."  The introductory two sentences of the article are as follows:  "A significant cause of pain and disability, particularly in elders, lumbar spinal stenosis can be treated in a variety of ways, depending on such individualized factors as disease pathology, symptoms, and comorbidities.  Here's what you need to now to diagnose and manage the condition."  

That article explains that lumbar stenosis may be either congenital or acquired, that patients with congenital stenosis tend to be diagnosed in their 30s, and acquired stenosis typically presents in patients in their 50s and 60s.  It explains that acquired disease includes such etiologic subtypes as degenerative, iatrogenic, post-traumatic, and spondylolisthetic.  The article provides no information as to the relative percentage of the different types or etiologies.  Most of the article has to do with technical descriptions, diagnostic tests to determine if there is stenosis, treatment options, and disease management.  The article states that it is useful to have the patient perform a "stoop test" to determine whether spinal stenosis exists.  It describes the test has having the patient walk until symptomatic and then bend at the waist, and explains that if this action results in a resolution of pain and symptoms then lumbar spinal stenosis is likely.  

During the March 2010 hearing before the Board, the Veteran testified that he receives treatment for his spinal stenosis from the McGee Women's Hospital and from VA.  When asked if any physician had connected his spinal stenosis to service, the Veteran answered that VA physicians, specifically Dr. "S.," Dr. "B.," and Dr. R.J. had done so as well as a private physician whose name he could not recall.  The Veteran's representative asked if he talked to Dr. R.J. "extensively about your stenosis dealing with the service" and the Veteran responded "right, right."  His representative asked him what Dr. R.J. said about service connection for the stenosis and the Veteran responded as follows:  "He said the stenosis is what justified the extraordinarily large amounts of Methadone that I take.  It was just arthritis, then they could treat me with lesser amounts, but it takes lots to affect the stenosis."  The testimony elicited by the representative then turned to treatment for the stenosis and the disabling effects of the stenosis.  

Following that testimony, the undersigned asked the Veteran about a positive nexus opinion between service and the spinal stenosis and asked if there were written opinions from any of the physicians.  The Veteran replied that he thought Dr. R.J. had provided a written opinion but knew that the other VA physicians had not.  The undersigned then discussed holding the record open so that the Veteran could submit additional evidence, including nexus evidence and agreed to hold the record open for 60 days to give the Veteran an opportunity to obtain a written nexus opinion.  Furthermore, the undersigned informed the Veteran that if he needed more than sixty days he should request an extension and that would not be a problem.  

Next, the undersigned asked the Veteran about records from Magee Women's Hospital, informing him that it appeared that VA did not have those records.  He replied that he had sent the records to VA as well as records from St. Margaret's Hospital and the University of Pittsburgh Medical Center (UPMC) Presbyterian.  He was informed that there were UPMC records associated with the claims file but that the Statement of the Case did not specifically identify any records from the other private hospitals.  He was informed that there were no records from Magee Women's Hospital in the claims file and the Veteran stated that he would request another package of the records.  

As to St. Margaret's Hospital he testified that his treatment there was from Dr. D.C. the pain management specialist who provided him with methadone and steroidal spinal block injections.  The undersigned informed the Veteran that there were no records in the claims file from St. Margaret's Hospital and the Veteran responded that he would get another request into St. Margaret's Hospital immediately.  He stated that the records would be extensive because he had been treated there for some time.  His representative stated that "[w]e'll go after those records."  He also stated that he and the Veteran would get opinions from the private practitioners.  

The Veteran acknowledged that he could not differentiate his pain as between the conditions for which service connection had been established and the spinal stenosis.  

During that hearing he also referred to the Federal Practitioner article and again contended that since he was diagnosed with spinal stenosis after he was 50 years old and because he had back and neck pain when he bent at the waist when he was in service this supported the claim that his stenosis was related to his military service.  He contended that the article's reference to a "stoop test" for diagnosing spinal stenosis supported that his stenosis was related to his military service.  He explained that during service he would get relief from his back pain by bending over and placing his hands on his legs.  

Associated with the claims file are letters signed by Dr. R.J.  In an October 2004 letter addressed to the Veteran, Dr. R.J. stated that the Veteran had severe arthritis of the lower and cervical spine and would not be able to do certain jobs because of  this condition.  There is no mention of his active service or the etiology of any condition.  A December 2005 treatment note signed by Dr. R.J. includes that the Veteran had asked for a letter to the disability board regarding his current condition and that Dr. R.J. planned to dictate the letter after the first of the year.  In a letter dated in January 2006, Dr. R.J. stated that he was writing the letter in support of the Veteran's application for a 100 percent rating.  He stated that he had treated the Veteran for chronic backache secondary to arthritis and spinal stenosis of the lumbar spine.  He also listed four other conditions for which he had treated the Veteran.  With regard to the low back condition his entire statement was as follows:  "The patient has severe chronic backache and is also followed by the Pain Clinic here at VA Pittsburgh Healthcare System.  He is currently on a high dose of methadone for control of pain."  

There is a November 2004 letter from Dr. B.C. of the University of Pittsburgh Physicians but Dr. B.C. does not provide any etiological statement regarding the Veteran's spinal stenosis.  Similarly, there are September 2004 outpatient notes, from the University of Pittsburgh Medical Center (UPMC) signed by Dr. B.C. that refer to pain resulting from injury and mentions the parachuting accident but there is no mention of stenosis.  In a September 2005 letter addressed to the Veteran, "D.N.," M.D. referred to the Veteran's cervical and lumbosacral degenerative diseases but did not make any mention of his active service as related to spinal stenosis.  Rather as part of the past medical history Dr. D.N. stated that the Veteran had injury to his neck, back, and shoulder from a hard parachute landing in 1986.

In his September 2006 notice of  disagreement the Veteran stated that any and all medical records were VA records and no VA 4142s were needed.  In March 2007, he submitted October 2004 and January 2006 letters from Dr. R.J., the November 2004 letter from Dr. B.C., and a December 2006 letter signed by "D.F.," M.D. of the UPMC Cancer Centers.  None of the letters provided a nexus statement relating his spinal stenosis to his active service or to his service-connected spine conditions.  

In a July 2007 VA Form 21-4142, the Veteran identified Dr. D.C. as providing treatment for stenosis from October 2006 to the present.  A print out from the UPMC indicates that Dr. D.C. practiced under the University of Pittsburgh Physicians, Department of Anesthesiology and listed a practice address as the UPMC Pain Medicine, St. Margaret.  The RO sent a letter to Dr. D.C. requesting the identified treatment records in July 2007.  It also sent a letter to the Veteran that same day informing him that it had requested the records and that it was ultimately his responsibility to ensure that the records were provided to VA.  In the September 2007 supplemental statement of the case, the RO listed that treatment records had been requested from Dr. D.C. but no response was received.  

In a December 2008 writing, the Veteran, through his representative, asked that VA treatment records be obtained.  It also stated that no VA Form 21-4142 was needed because the records sought were from the VA.  

SSA disability records are associated with the claims file.  These document that the Veteran is in receipt of SSA disability benefits for disorders of his back and pulmonary disorder.  Those records do not include any evidence probative of whether his spinal stenosis is due to his active service or caused or aggravated by a service-connected disability.  

Associated with the SSA records are treatment records from the UPMC Health System.  These refer to his spine condition and symptoms but do not provide any etiology evidence with regard to the stenosis.  March 2004 UPMC Presbyterian Shadyside emergency department notes document that the Veteran sought treatment for a head laceration following an assault.  These notes include a medical history that states that the Veteran was involved in a motor vehicle accident that caused his head injury but do not refer to his stenosis or his military service.  

Following a Board Remand, a medical examination was afforded the Veteran in February 2012 and an expert opinion was obtained.  The examiner indicated that she had reviewed the Veteran's claims file.  She provided a sufficient history of the Veteran's back disability and provided detailed findings regarding his entire spine.  Included was a diagnosis of degenerative arthritis lumbar spine with stenosis and degenerative arthritis of the cervical spine.  

The examiner indicated that the claimed condition was less likely than not due to or the result of the Veteran's service.  She provided the following explanation:

Osteophytosis or bone spurs are typically a manifestation of degenerative arthritis.  In the case of this veteran there is evidence of bone spurs on x-ray.  Spinal stenosis is typically caused by degenerative changes.  Degenerative changes are a wearing down, changes of aging, normal biology

Stenosis changes are usually age related.  While some patients are born with this narrowing, most cases of cervical stenosis occur to patients over the age of 50 and are the result of aging and wear and tear on the spine. 

There is no medical evidence that the veteran was "born" with cervical or lumbar stenosis.  There is no evidence that the degenerative changes are advanced for the normal biology of this veteran.  The stenosis is most likely age related in this veteran and not secondary to any service related paratrooper accident or fall.  There is no evidence that the stenosis or degenerative changes are worsened beyond the natural progression.  

Given the above rationale, it is the opinion of this examiner that the stenosis diagnosed in this veteran is not caused by or secondary to military service or to any service related paratrooper accident.  


II.B.  Service connection - Analysis

The Board finds the most probative evidence of record to be the February 2012 VA medical opinion and that the preponderance of evidence in this case is against a finding that the Veteran's spinal stenosis is due to his parachute accident in service or has been caused by or aggravated by his service-connected lumbar and cervical spine disabilities.  

In reaching this determination, the Board has considered the statements of Dr. R.J. and other evidence found in the claims file including the Veteran's testimony.  

The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As an initial step, the Board must determine whether evidence is competent.  Evidence that is competent is considered by the trier of fact, which is the Board, who then determines its credibility, assigns it a probative weight, and weighs it along with other competent evidence; evidence that is not competent is not considered by the trier of fact, no credibility determination is made, a probative weight is not assigned, and it is not weighed along with competent evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  

Laypersons are competent to describe symptoms, including when the symptoms first appeared and whether the symptoms have been continuous.  One way of establishing the nexus element of a service connection claim includes evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Veteran's testimony that he knows that his spinal stenosis is due to his service-connected disabilities and/or his parachute accident is his nexus opinion.  There is no indication in the record that the Veteran has expertise in medical matters.  Whether his stenosis was due to a back injury during service or is the result of normal aging process or some other cause is a complex question requiring knowledge of the relative likelihood of stenosis resulting from one cause or another and one that cannot be answered by mere observation with the five senses.  Indeed, he has testified that he cannot differentiate the pain he experiences from his service-connected conditions of the spine from pain due to spinal stenosis.  Therefore the Board finds that his nexus opinion is not competent evidence.  

Also considered is his testimony as to why the Federal Practitioner article supports a finding that his spinal stenosis is due to trauma during service or to his service-connected disabilities of the spine.  His argument that the age of diagnosis supports a finding that the stenosis is due to trauma during service or his service-connected spine disabilities is not supported by the article upon which he relies for this conclusion.  The article merely states that acquired stenosis is generally seen with individuals presenting in their 50s or 60s.  But the article does not restrict the acquired stenosis to causation by trauma.  Rather trauma is only one of the etiologies listed in the article for acquired stenosis.  

The Board has taken into account the Veteran's testimony that physicians told him that his stenosis was due to service and that he had certain symptoms during service that demonstrate that he had spinal stenosis at that time.  

The Veteran has testified that numerous physicians have told him that his spinal stenosis is related to service, most notably, Dr. R.J.  The Board finds that the statements by Dr. R.J. found in letters and in the treatment records, together with the nature of the Veteran's testimony, and the Veteran's failure to provide any of the evidence that he has contended supports his claim or provide authorizations or identification of specific evidence in this regard, tends to show that the Veteran's statements as to what physicians told him are not credible.  

During the July 2007 hearing, the Veteran repeatedly failed to directly answer questions as to details of what Dr. R.J. told him.  After initially replying that Dr. R.J. had told him that his condition was secondary to a service-connected condition he answered the question as to what Dr. R.J. told him by referring to the Federal Practitioner article and contending that his age of diagnosis of stenosis showed that it was an acquired condition due to trauma in service.  When asked again, he replied that Dr. R.J. had told him that the amount of methadone prescribed was indicative of stenosis as opposed to merely arthritis.  It was only after his representative pressed the question that he answered in the affirmative.  If Dr. R.J. had indeed provided a positive nexus explanation or statement to the Veteran it does not follow that it would take three attempts at the same question to elicit a direct answer to the question asked.  Although this may not by itself demonstrate a lack of credibility when it is taken together with other facts, it tends to show a lack of credibility.  

Those other facts include his response during the July 2007 hearing about treatment of stenosis by other practitioners.  Initially he replied that Dr. D.C., an outside pain management physician, was treating him for stenosis.  But then he stated that Dr. D.C. was only treating him for arthritis and that he had not mentioned the stenosis to her.  

These types of responses also took place during the March 2010 hearing.  He initially stated that he had talked to Dr. R.J. extensively about his stenosis "dealing with the service."  But when asked what Dr. R.J. said in this regard, he replied that Dr. R.J. told him that the large amount of methadone prescribed was due to the stenosis and would have been less if he had only arthritis.  

Another fact that leads the Board to the conclusion that the Veteran's reports of positive nexus opinions by medical professionals are not credible is the discrepancy between what he has reported and what is in the claims file.  First, he testified that Dr. R.J. had provided a nexus opinion letter.  But the letters provided by Dr. R.J. do not provide such an opinion.  He also testified that he had submitted treatment records from private practitioners that supported the required nexus but when informed that the records were not in the claims file he failed to follow up with the records.  Particularly probative in this regard is his failure to respond to the AMC's written request in October 2010 to identify the records and provide the necessary authorizations for VA to obtain the records.  

If the Veteran actually had reason to believe that the records he referred to during the hearing existed and tended to prove a nexus, it does not follow that he would fail to respond to the AMC's request.  This is particularly so given that the discussion during the March 2010 hearing, including that the record could be held open for as long as was necessary, and emphasized the importance of such evidence to his claim.  

It appears that the Veteran incorrectly interpreted documentation and/or what he was told during treatment in service.  This is shown by the written statement he provided during service contending that he had four damaged vertebrae.  As the Medical Member of the Medical Evaluation Board explained, and as is supported by the service treatment records, there was no evidence of four damaged vertebrae.  The only documents that even refers to the number 4 is the Physical Profile that lists a 4 under "L" and the examination report that states that he had an L-4 profile.  Clearly this was not an indication of four damaged vertebrae.  This is more evidence tending to show that the Veteran's interpretations of what he is told or what he believes a document means are not credible.  

As to the past medical history in which Dr. D.N. stated that the Veteran had injury to his neck, back, and shoulder from a hard parachute landing, such medical history, given the contents of the claims file, cannot have been obtained from other than the Veteran.  Hence, the repetition of the Veteran's account of a low back injury in service is not afforded any weight beyond that afforded the Veteran's statements in this regard.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history is not transformed into competent medical evidence merely because a transcriber is a medical professional).  


For these reasons, the Board finds the Veteran's statements as to what Dr. R.J. or other physicians told him as to a nexus between his stenosis and service lack credibility and affords those statements very little probative weight.  

The Board finds the February 2012 VA medical opinion to be the most probative medical evidence as to a nexus between his active service and his stenosis and as to whether his stenosis was caused or aggravated by his service-connected disabilities.  The examiner considered his medical history and her report shows that she had sufficient facts and data regarding his disability.  Her conclusion that his stenosis is most likely due to natural aging process and not due to his service or his service-connected disabilities and has not worsened beyond its natural progression by his service-connected disabilities is supported by an adequate rationale.  In particular her statement that most cases of stenosis are due to the natural aging process the Board finds probative.  The Board is aware that she referred to "cervical" stenosis in that particular sentence of the opinion.  However, it is clear that she considered both his cervical and lumbar stenosis because she referred to both in her opinion.  The use of the word "cervical" in that particular sentence does not, when reading the entire opinion, exclude his lumbar stenosis from her conclusion.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's spinal stenosis had onset during service, was caused by his active service, or was caused or aggravated by a service-connected condition.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for spinal stenosis is denied.  



REMAND

In the January 2012 Remand, the Board directed that the AOJ should readjudicate the claim of entitlement to assignment of a separate evaluation for urinary incontinence as a component of the service-connected lumbosacral pain and provide the Veteran and his representative with a supplemental statement of the case if the benefit sought was denied.  The AOJ did not do so.  Hence there has not been substantial compliance with that January 2012 Remand directive and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders," and the Board itself errs when it fails to ensure compliance with the terms of the remand).  

For convenience, the Board will repeat the relevant part of that Remand explanation.  

The Board notes that the rating schedule in 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1), makes provision for rating associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this regard, the evidence of record shows that during VA treatment in November 2008, the Veteran was noted to have urinary obstruction and hesitancy that was attributed at the time to non-service-connected prostatism.  A subsequent VA examination in September 2009 also linked occasional urinary obstruction to benign prostatic hypertrophy, but also noted that the Veteran experienced urinary incontinence associated with his degenerative arthritis of his lumbar spine.  The RO, however, did not specifically consider whether a separate rating for bladder impairment is warranted in the September 2011 supplemental statement of the case.  The Veteran's claim must be given such consideration before the Board considers this matter.

Accordingly, the case is REMANDED for the following action:

The AOJ should specifically adjudicate whether or not assignment of a separate evaluation for urinary incontinence as a component of the service-connected lumbosacral pain is warranted.  If the benefit is denied, the Veteran and his representative should be provided a supplemental statement of the case, and allowed an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


